             Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 1 of 35 Page ID
                                             #:31398


         1     ATKINSON, ANDELSON, LOY A, RUUD & ROMO
               A Professional Law Corporation
         2     Mark T. Palin (State Bar No. 135398)
                  MPalin@aalrr.com
         3     David D. ~o er (State Bar No. 144697)
                  DB_oyer aalrr.com
         4     Brian M.      eeler (State Bar No. 266661)
                  B Wheeler(a)aalrr.com
         5     Shawn M. OgYe (State Bar No. 266259)
                  SOgle@aalrr.com
         6     12800 Center Court Drive South, Suite 300
               Cerritos, California 90703-9364
         7     Telephone: (562) 653-3200
               Fax: (562) 653-3333
         8
          SOMACH SIMMONS & DUNN, PC
         9PaulS. Simmons (State Bar No. 127920)
             psimmons(a)somachlaw.com
       10 Jared S. Mueller (State Bar No. 257659)
             mueller(a)somachlaw.com
       11 500 CapitolMall, Suite 1000
          Sacratnento, California 95814
       12 Telephone: (916) 446-7979
          Fax: (916) 446-8199
       13
               Attorneys for Defendant
       14      UNITED WATER CONSERVATION DISTRICT
       15                            UNITED STATES DISTRICT COURT
       16                CENTRAL DISTRICT OF CALIFORNIA- SOUTHERN DIVISION

       17 WISHTOYO FOUNDATION, CENTER                  Case No.    2:16-cv-03869-DOC-PLA
          FOR BIOLOGICAL DIVERSITY, and
       18 VENTURA COASTKEEPERA a program               NOTICE OF APPEAL AND
          ofWISHTOYO FOUNDATiuN,                       REPRESENTATION STATEMENT
       19
                                Plaintiffs,
       20
                    v.
       21
               UNITED WATER CONSERVATION
       22      DISTRICT,
       23
                                Defendant.
       24
               ~--------------------------~


       25

       26
       27
       28

006299.00029
23255701.1
                          NOTICE OF APPEAL AND REPRESENTATION STATEMENT
             Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 2 of 35 Page ID
                                             #:31399


                     NOTICE IS HEREBY GIVEN that United Water Conservation District hereby
         2     appeals to the United States Court of Appeals for the Ninth Circuit from the following
         3     orders: ( 1) the Amended Judgment and Permanent Injunction, dated December 1, 20 18;
         4     and (2) the Order Granting In Part Plaintiffs Motion for Attorneys' Fees and Costs,
         5 dated March 5, 2019. A true and correct copy of the Amended Judgment and Permanent

         6     Injunction is attached hereto as Exhibit A.    A true and correct copy of the Order
         7     Granting In Part Plaintiffs Motion for Attorneys' Fees and Costs is attached hereto as
         8     Exhibit B. A true and correct copy of the Order for Extension of Deadline for Motion
         9     for Attorneys' Fees and Costs and Notice of Appeal is attached hereto as Exhibit C.
       10
       11      Dated: April 3, 2019                     ATKINSON, ANDELSON, LOYA, RUUD &
                                                        ROMO
       12
       13                                               By: /s/ Shawn M 0 le
                                                             awn . g e
       14                                                  Attorneys for Defendant
                                                           UNITED WATER CONSERVATION
       15                                                  DISTRICT
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
006299.00029                                    - 2-
23255701.1
                          NOTICE OF APPEAL AND REPRESENTATION STATEMENT
               Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 3 of 35 Page ID
                                               #:31400


                                        REPRESENTATION STATEMENT
         2            Under Fed. R. App. P. 12(b) and Ninth Circuit Rule 3-2(b), counsel signing notice
         3      of appeal assert that they represent Defendant United Water Conservation District
         4      ("United"), in this matter, and no other parties. United is the only appellant in this
         5 appeal.      Below is a roster of the parties to this action that identifies their counsel by
         6      name, firm, address, telephone number and email address.
         7            Attorneys for Defendant and Appellant United Water Conservation District:
         8            ATKINSON, ANDELSON, LOY A, RUUD & ROMO
                      A Professional Law Corporation
         9            Mark T. Palin (State Bar No. 135398)
                             MPalin@aalrr.com
        10            David D. Boyer (State Bar No. 144697)
                             DB_Qyer(@aalrr.com
        11            Brian M. Wheefer (State Bar No. 266661)
                             B Wheeler@!aalrr.com
        12            Shawn M. Ogle c;tate Bar No. 266259)
                             SOgle@aalrr.com
        13            12800 Center Court Drive South, Suite 300
                      Cerritos, California 90703-9364
        14            Telephone: (562) 653-3200
                      Fax: (562) 653-1333
        15

        16            SOMACH SIMMONS & DUNN, PC
                      PaulS. Simmons~State Bar No. 127920)
        17                  psimmons somachlaw.com
                      Jared S. Mueller tate Bar No. 257659)
        18                  mueller(@somachlaw.com
                      500 Capitol Mall, Suite 1000
        19            Sacramento, California 95814
                      Telephone: (916) 446-7979
       20             Fax: (916) 446-8199

       21             Attorneys for Plaintiffs and Respondents Wishtoyo Foundation, Center for
                      Biolo~ical Diversity, and Ventura Coastkeeper, a program of Wishtoyo
       22             Foun ation:

       23            Christopher A. Sproul (Cal. Bar No. 126398)
                     Molly Coyne (Cal. Bar No. 312914)
       24
                     Environmental Advocates
       25            5135 Anza Street
                     San Francisco, California 94121
       26
                     Telephone: (415) 533-3376
       27            Facsimile: (415) 358-5695
                     Email: csproul@enviroadvocates.com
       28
                     Email: mcoyne@enviroadvocates.com
006299.00029
23255701 1
                                                        - 3-
                         NOTICE OF APPEAL AND REPRESENTATION STATEMENT
             Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 4 of 35 Page ID
                                             #:31401



                     Jason Weiner (Cal. Bar No. 259264)
         2           Wishtoyo Foundation and its Ventura Coastkeeper Program
                     9452 Telephone Road #432
         3           Ventura, CA 93004
         4           Telephone: 805-823-3301; Facsimile: 805-258-5107
                     Email: jweiner. venturacoastkeeper@wishtoyo.org
         5           Email: gthompson@wishtoyo.org
         6           John Buse (Cal. Bar No. 163156)
         7           Center for Biological Diversity
                     1212 Broadway, Suite 800
         8           Oakland, CA 94612
         9           Phone: (51 0) 844-7125
                     Fax: (51 0) 844-7150
       10
                     Email: jbuse@biologicaldiversity .org
       11
                     Patricia Weisselberg (Cal. Bar. No. 2530 15)
       12
                     Law Office of Patricia Weisselberg
       13            115 Oakdale Avenue
                     Mill Valley, CA 94941
       14
                     Telephone: (415) 3 88-2303
       15            Email: pweisselberg@wans.net

       16

       17

       18      Dated: April 3, 2019                     ATKINSON, ANDELSON, LOY A, RUUD &
                                                        ROMO
       19

       20                                               By: /s/ Shawn M 0 le
                                                             awn . g e
       21                                                  Attorneys for Defendant
                                                           UNITED WATER CONSERVATION
       22                                                  DISTRICT
       23

       24
       25

       26

       27

       28

006299 00029                                            - 4-
23255701.1
                         NOTICE OF APPEAL AND REPRESENTATION STATEMENT
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 5 of 35 Page ID
                                #:31402
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 1 of 11 Page ID
                                #:27262


                                                     NOTE: CHANGES HAVE BEEN
   1                                                 MADE TO THIS DOCUMENT
   2
   3
   4
   5
   6                           UNITED STATES DISTRICT COURT
   7                      CENTRAL DISTRICT OF CALIFORNIA
   8                                SOUTHERN DIVISION'
   9
  10 WISHTOYO FOUNDATION ET AL.,                Case No.: CV 16-3869-DOC (PLAx)
  11             Plaintiffs,
                                                At'\IENDED JUDGMENT.AND
  12
                                                PERMANENT INJUNCTION
  13       vs.
  14
  15 UNITEDWATERCONSERVATION
  16 DISTRICT,
  17             Defendant.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            1
                                        5                        EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 6 of 35 Page ID
                                #:31403
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 2 of 11 Page ID
                                             #:27263



    1       ORDER ENTERING FINAL JUDGMENT AND PERMANENT INnJNCTION 1
    2         Plaintiffs Wishtoyo Foundation, Ventura·Coastkeeper, and Center for Biological
    3 Diversity (''Plaintiffs") filed a complaint against Defend~nt United Water Conservation
    4 District ("United" or 4'Defendant',) on June 2, 2016. The Court conducted a bench trial on
    5 December 11-15, 18-20, 2017, and January 3-5, 2018. The Court filed an order on
    6 September 23, 2018 (Dkt. 209), including findings of fact and conclusions of law holding
    7 that Plaintiffs are entitled to declaratory and injunctive relief on their claiin for t(lke of
    8 Southern California· Steelhead, but not on their claim for take of Southwestern Willow
    9 Flycatcher. Pursuant to that order, this is a final judgment resolving all claims pursuant to
   10 Fed. R. Civ. P. 58~
  11                                                   I.
  12 ITIS ORDERED, ADJUDGED, AND DECREED that:
  13          Plaintiffs are entitled to a declaratoryjudgment that Defendant United's operation
  14 and maintenance ofVem Freeman Dam ("VFD''), including its operation and maintenance
  15 of the fishladder at the VFD, and United's diversion ofwater from the VFD, constituted
  16 unauthorized ''take" of the Distinct Population Segment of Southern California Steelhead
  17 (''Steelhead") irt violation of section 9 of the Endangered Species Act ("ESA''), 16 U.S.C.
  18 § 1538.
  19                                                   IL
  20 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that:
  21          Plaintiffs are not entitled to a declaratory judgment that United's actions constitute
  22 unauthorized ~'take'' of Southwestern Willow Flycatcher in.violation ofESA section 9.
  23 Accordingly and furthermore, Plaintiffs are not entitled to injunctive relief as to the
  24 Southwestern Willow Flycatcher.
  25
  26
        1
      Having considered Defend.ant' s Motion to Amend Judgment (Dkt. 23 3) arid Proposed· Order
  27 (233-1), as well as Plaintiffs' Request to Grant Defendant's Motion to Amend Judgment (Dkt
  28 245), the Court enters this order. This order supersedes and amends the October, 4, 2018 Amended
     Judgmentand Permanent Injunction (Dkt. 219), which is hereby VACATED.
                                                       2
                                                6                               EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 7 of 35 Page ID
                                #:31404
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 3 of 11 Page ID
                                           #:27264



   1                                                 m.
   2 IT IS FURTH'ER ORDERED, ADJUDGED, AND DECREED that:
   3           United Water Conservation District is hereby pennanently enjoined to undertake the
   4 following actions:
   5      1.      Water Diversion
   6           Commencing.on October22, 2018, United shall continue to adhere to the water
   7 diversion operating rules set forth in Reasonable arid Prudent Alternative ("RPA") 2 of
   8 National Marine Fisheries Service ("NMFS")'s 20dR Biological Opinion for VFD,
   9 pursuant to NMFS's interpretation of RPA 2A such that the ramping rates apply whether
  10 or not United initiates diversion procedures at, above, or below 7 50 cubic feet per second
  11 ("cfs;'), until such time as United secures incidental take authorization from NMFS for the
  12 maintenance and operation ofVFD with respect to Steelhead, or unless the patties move
  13 for relief ftom those operating rules and the Court approves the motion.
  14           For purposes of water diversion, United may contin~e to use the Sespe Cre~k
  15 Trigger. Further, for purposes ofUnited's compliance with RPA 2, United shall continue
  16 to treat the adult Steelhead migration season as extending from January 1 to May 3 I and
  17 shall treat the juvenile Ste,elhead migration season as extending from March 1 to May 31.
  18 Likewise, the Court declines to order Plaintiffs' requested adjustment to the required
  19 migration corridor width at the critical riffle (0.5 feet to 0.8 feet) and a revisiting ofthe
  20 critical riffle measurements previously done by Thomas R. Payne & Associates in 2005. If
  21   existing operational methods and metrics did not exist, the Court tnightbe in a different
  22 position. But given the availability of an existing set of operational parameters, the Court
  23 declines to order and supervise the implementation of Plaintiffs' requested revisions of
  24 such parameters, which should be addressed in the permitting regulatory process.
  25      2.      Monitoring and Adaptive Management
  26           For purposes ofmonitoring compliance and effectiveness of the flow criteria used
  27 in United's operations, commencing January l, 2019, United shall         adher~   to the directives
  28 in terms and conditions l(a) of the incidental take statement in the NMFS 2008 Biological
                                                      3
                                              7                                EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 8 of 35 Page ID
                                #:31405
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 4 of 11 Page ID
                                             #:27265



   1 .Opinion for VFD that provides: ''For the purpose of ensuring that· flow criteria are met~
   2 United shall apply a noncontact method (e.g.,      continuou~   wave microwave radar,
   3 monostatic UHF Doppler radar, pulsed Doppler microwave radar;. acoustic Doppler
   4 technologies, and ot em.erging drone based videography)~. or other method that is agreeable
   5 to NMFS, to continuously monitor instantaneous river discharge in the Santa Clara River
   6 where the Hi&hway 118 bridge and the Highway 101 bridge cross the riverY See
   7 Biological Opinion at 81.
   8      3.      Long Term Fish Passage Infrastructure
   9           Plaintiffs' request for injunctive relief is granted in part with respect to long term
  10 fish passage infrastructure. United shall achieve 100% design~ including ·physical
  11 modeling, ofthe top-two long terln fish passage infrastructure aJtematives: (1) the
  12 hardened ramp and (2) 400-foot notch, before it selects itspreferred alternative .. If
  13 Plaintiffs and United are willing_ to stipulate to substitute the vertical slot in place of the
  14 4QQ .. foot notch, which. has only been designed to about a 10% level, the Court is willing to
  15 consider such a stipulation. In developing its design plans and permit applications, United
  16 shall strongly consider, and shall only reject with clearly articulable reasons, the six
  17 guidelines recommended inthe Declaration ofNMFS biologist Anthony Spina ("Spina
  18 Decl. ") (Dkt. I 79-1) that accompanied the NMFS Amicus Brief ("N:MFS Br. ") (Dkt. 179)
  19 filed at the Court's request.
  20           By the dates provided below, United shall complete forthwith the necessary studies
  21 to evaluate all reasonable alternatives to the existing fish ladder, select a preferred
  22 alternative, and submit complete regulatory authorization requ,ests to NMFS, the U.S. Fish
  23 and Wildlife Service ('"USFWS"), the U.S. Army Corps of Engineers, the .California
  24 Department of Fish and Wildlife ("CDFW''), and the California State Water Resources
  25 Control Board. United shall fully complete engineering design (including necessary
  26 modeling) on the: (1) hardened ramp; and(2)400-foot riotch. As part ofitsrequired
  27 California Environmental Quality Act("CEQA"}environmenta1 review, United shall
  28 further analyze the other two options discussed in trial testimony: the vertical slot and a
                                                       4
                                                8                               EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 9 of 35 Page ID
                                #:31406
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 5 of 11 Page ID
                                           #:27266



   1 damless diversion in conjt111ctio11_ with an infiltration gallery. However, United shall not be
   2 required at this stage to do in-depth modeling/engineering analysis of the vertical slot
   3 option or a damless div~rsion option in conjunction with an infiltration gallery. Instead,
   4 United shall simply include reasonable study and analysis of the' vertical slot alternative
   5 and a damless diversion in conjunction with an infiltration gallery alternative for purposes
   6 of CEQA environmental review. Therefore:
   7         a.     By no later than January 31, 2020, United shall cotnplete evaluations and
   8                100% designs of the following alternative Steelhead fish passage
   9                infrastructures for VFD, including physical modeling and complete
  10                engineering design, sufficient for United to choose a preferred alternative
  11                and to meet NMFS' s directions for the detail required for art adequ,ate habitat
  12                conservation plan submittal: (i) the hardened ramp and (ii}the 400-foot
  13                notch;
  14         b.     By no later than January 31, 2020, United shall complete the alternatives
  15                analysi!; for the (i) vertical slot and a (ii) damless diversion in conjunction
  16                with an infiltration gallery, sufficient for purposes of CEQA environmental
  17                review;
  18         c.     By the earlier ofApril31, 2020, or three months after completion ofthe
  19                evaluations and designs of the hardened ramp and 400-foot notch, United
  20                shall select a preferred Steelhead fish passage infrastructure project. The
  21                Steelheadpassage alternative selected must meet the Steelhead passage
  22                design criteria set forth by NM:FS during NMFS's review and approval ofthe
  23                alternative, including in regards to attraction flow, velocities and turbulence
  24                through the passage; and in regards to the flow ranges in which the passage
  25                will provide for Steelhead passage (Le~,for the hardened ramp, NMFS
  26                indicates that the ramp shall be designed to provide for Steelhead passage
  27                betwe(!n 45 to at lea$16,000 cfs river flow). This alternative must include

  28                design ofmonitoring of Steelhead migration inthe reach of the Santa Clara
                                                     5
                                             9                                EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 10 of 35 Page ID
                                 #:31407
  Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 6 of 11 Page ID
                                 #:27267



    1             Riverbelow VFD and through VFD and its new fish passage infrastructure
    2             selected;

    3       d.    By llo later than June 30, 2020, United shall submit completed regulatory
    4             applications for the following:
    5               1.   ESA section 10 incidental take pemiit and habitat conservation plan

    6                    C'MSHCP'') to NMFS and the USFWS for operation and maintenance
    7                    ofVFD and United's Diversion at the VFD~ These applications shall
    8                    be accompanied by a complete Draft Environmental Impact Report so
    9                    that United's proposed approval of the habitat conservation plan is
   10                    ready fot the institution of environmental review under CEQA. These
   11                    applications shall include proposals for a new fish passage
   12                    infrastructure project at VFD, bypass flows from VFD sufficient to
   13                    avoid jeopardizing the survivaland recovery of Steelhead and
   14                    otherwise minimizing take ofSteelhead consistent with ESA
   15                    directives to include reasonable and prudent measures for reducing
   16                    take of listed species in any authorization for species take, appropriate
   17                    compliance monitoring·reasonably consistent with tenn and condition
   18                    4 in the incidental take statement in NMFS' s 2008 Biological Opinion
   19                    forVFD, and adaptive management reasonably consistentwith term
  20                     and condition 3 in the inciderttal take statement in NMFS 's 2008
  21                     Biological Opinion for VFD. United will in good faith pursue
  22                     coordination of its CEQA review with any N£J.tional Environmental
  23                     Policy Act ("NEP A"} review performed by NMFS, USFWS, or any
  24                     other federal agency in conjunction with regulatory approval of the
  25                     Steelhead fish passage infrastructure project and other remedial
  26                     measures required by thisjudgment. United shall promptly provide
  27                     any information requ~stedby NMFS, USFWS, or any other federal
  28                     agency to assist such federal agencies in their perfonnance ofNEPA
                                                    6
                                          10                               EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 11 of 35 Page ID
                                 #:31408
  Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 7 of 11 Page ID
                                 #:27268



   1                          review for these tneasures. 2 Nothing in this judgment precludes
    2                         United from seeking incidental take authorization in whole or in part
    3                         through a section 7 federal cortstdtation between a federal action
    4                         agency (e.g. U.S. Army Corps of Engineers) and Nl\IIFS or the
    5                         USFWS. In such event, United shall promptly provide any
    6                         information requested by the federal action agency in their
    7                         perfo:rmance of their ESA section 7 consultation respo)1sibilities
    8                         including preparation of any biological assessment; 3
    9                   u.    Army Corps Clean Water Act 404 permit for the New Fish Passage
   10                         Infrastrucwre Project;
   11                  iii.   State.WaterResources Control Board or Regional Water Quality
   12                         Control Board Clean Water Act section 401 Water Quality
   13                         Certification for the New Fish Passage Infrastructure Project; and
   14                  iv.    CDFW Lake and Streambed Alteration Agreement for the New Fish
   15                         Passage Infrastructure Project; and
   16         e.      By no later than two years from receiving final regulatory approvals for a
   17                 new Steelhead fish passage infrastructure project, United shall complete
   18                 construction of and commence operating such new infrastructure. This
   19                 project shall   inGlud~   such infrastructure as needed for implementation of a
  20                  long. tenn monitoring and counting system for upstream migrating· adult
  21                  Steelhead and <iownstream migrating Steelhead kelts andjuveni1es that do
  22                  not require Steelhead to. navigate around or over an obstacle for the purposes
  23                  of being counted.
  24
  25
  26
        2
       The Court retains the authority to add obligations uncier NEPA to this Amended Judgment if
  27 ~dditional parties arejoin~d to this case in the future.
     3 Nothing i:rt this section shall be construed as altering the Judgment \Vith respect to United's
  28
     obligations regardirtg design of ( 1) the hardened ramp and (2} 400-foot notch.
                                                          7
                                          .        11                             EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 12 of 35 Page ID
                                 #:31409
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 8 of 11 Page ID
                                #:27269



    1    4.        Interim Fish Passage Infrastructure
   2          The Court grants in part Plaintiffs' request for injunctive relief with respect to
   3 interim improvementsto United's fish       pass~ge    infrastructure. Therefore:
   4          a.      By no later than November 1, 2018, and as early as possible, United shall
   5                  install the existing DID SON camera in the area between the trash tack and
   6                  Denil fish ladder upstream exit gate upstream of the diversion canal gate that
   7                  lets water into the fish screen bay to monitor adultsteelheadpas~age from
   8                  the VFD infrastructure upstream into the· santa Clara River. United shall also
   9                  monitor downstream movement of adult, kelt, ·ail.djuvenile St(!elhead
  10                  entering the VFD infrastructure through this camera.
  11          b.      By no later than January 31,2020, and no later than the completion .of the
  12                  top.;. two fish passage altemative designs (the hardened ramp and the 400-foot
  13                  notch), United shall develop and submit a plan to NMFS fot modifying or
  14                  replacing the VFD diversion canal fish screen in the VFD fish screen fore bay
  15                  to comply with NMFS Anadromous Salmonid Passage Facility Design fish
   16                 screen criteria, to meet NMFS criteria's for approach and sweeping velocity
  17                  for fish screens; to eliminate velocity hot spots (Le., localized areas where
  18                  velocity levels are elevated on the fish screen face that will tend to trap~ suck
   19                 through; or injure juvenile Steelhead); to ensure reliable cleaning and
  20                  prevention of clogging; to contain brushes that run the entire length of the
  21                  screen face; and to contain ~ppropriate screen opening sizes fry cannot pass
  22                  through and that meet NMFS' s Anadromous Salmonid Passage Facility
  23                  Design fish screen criteria for Steelhead fry. United's plan shall address   and
  24                  respond to recommendations (1) in the reports from its consultants MWH
  25                  Americas (the MWH Americas.Report entitled 'Final Appraisal Report Fish
  26                  Screening Facility at the Freeman Diversion,' dated December 2006 [Trial
  27                  Exhibit 140] ) and Northwest I-fydraulic Consultants ("NHC'~) (the NHC
  28                  report entitled 'Sediment Transport and Deposition Assessment ofthe
                                                       8
                                               12                                EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 13 of 35 Page ID
                                 #:31410
  Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 9 of 11 Page ID
                                                 #:27270



    1                   Freeman Diversion Conveyance System, Phase 1: Existing System
   2                    Perfonnance,' dated January 7_, 2015.· [Trial ExhibitJ4 i] and the NHC report

   3                    entitled 'Sediment Transport and Deposition Assessment of Freeman

   4                   D.iversion Conveyance System,' dated. March 9, 2016 [Tried Exhibit 142])
    5                   and (2) the Biological Assessment, and shall either include provisions for
   6                    these recommendations ot explanations for any recommendations that it
    7                   determines not to follow. United's plan shall address any design

    8                   considerations needed to function effectively in conjunction with the top.-two
   9                    new fish passage alternatives (the hardened ramp and the 400-foot notch);
  10            c.      By no ·later than. June 30, 2020, United shall submit a completed regulatory
  11                    application for NMFS approval (and the approval of the Army Corps of
  12                    Engineers~   California State Water Resources Control Board; and the
  13                    California Department of Fish and Wildlife, if such approval is required).
  14                    Any required. fish screen regulatory applications may be submitted in
  15                    conjunction with or separately from the. long tenn fish passage regulatory
  16                    applications; and
  17            d.      By no later   th~n   two years (but significantlyea.rlierl if feasible) from
  18                    receiving final regulatory approvals for a modified ornew fish screen,
   19                   United shall complete construction ofand commence operating such a fish
  20                    screen.

  21       5.        Trapping
  22            United shall not resume trapping, hauling or any handling of Steelhead without
  23    authorization from NMFS. Because United must request NMFS Long Beach;s assistance

  24 and supervision when stranded fish need to be hauled or handled, NMFS shall respond
  25 promptly to a request for such assistance.
  26       6.        Coropens~ltory   Measures
  27            The Court denies Plaintiffs' requests for relief that ask United to contribute up to
  28 $7, 105,000 toward compensatory mitigation measures to mitigate the past and future
                                                           9
                                                   13                               EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 14 of 35 Page ID
                                 #:31411
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 10 of 11 Page ID
                                            #:27271



    1 harms of VFD inflicted l.lpon Steelhead.
    2      7.      Compliance with Injunction
    3           United shall file with the Court on the docket Compliance Reports setting forth in
    4 detail the manner, and   form in which United has complied with the Petmanent Injunction.
    S United shall file such Compliance Reports: (l)every 120 caiendar days from the date of
    6 Judg1nent; and (2) within five calendar days of any deadline contained in the Permanent
    7 Injunction. If during   any period betWeen C()lnpliance Reports, United receives any written
    8 comments from any of the Regulatory Agencies (NMFS, USFWS, U.S. Army Corps of
    9 Engineers, CDFW, and California State Water Resources Control Board) related to
   10 United ~s efforts to develop or achieve approval of Regulatory Authorization applications
   ll pertaining Steelhead and VFD (including relatedto fish pass~ge infrastructure, the. fish
   12 screen, water diversion operations, or adaptive management monitoring), United shall
  13 attach the agencies' comments to the next ComplianceReport,.subject to any applicable
  14 laws of privilege. If United provides the Regulatory Agencies with any written responses
   15 to such comments, United shall attach its responses to the following Compliance Report,
   16 subject to any applicable laws of privilege.
   17                                                 IV.
   18           ITIS FURTHER ORDERED,ADJU,DGED, AND DECREEDthatthe
   19 Permanent Injunction shaH remain in effect until each of the following conditions are met:
  20 (1) United receives ESA incidental take authorization for VFD; and (2) United completes
  21    construction and commences, operations of a new fish passage structure. that has been
  22 approved by NMFS pursuant to ESA incidental take authorization. When such conditions
  23 are 1net, United shal11nove to dissolve the Permanent Injunction;
  24                                                  v.
  25            IT IS FURTHER ORDERED, ADJUDGED~ AND DECREED that Judge Jame!S
  26 L. Smith (Ret.) is appointed    as a Special Master to monitor compliance with the Permanent
  27 Injunction and the progress of the parties~
  28
                                                      10
                                               14                             EXHIBIT A
Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 15 of 35 Page ID
                                 #:31412
 Cas 2:16-cv-03869-DOC-PLA Document 248 Filed 12/01/18 Page 11 of 11 Page ID
                                           #:27272



   1                                               VI.
   2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
   3 shall retain jurisdiction ()verthis matter for the purposes of enforcing or modifying the
   4 terms of the Pennanentlnjunction. In the event that following United's submission of
   S proper permit applications for building new fish passage infrastructure at VFD,. any ofthe
   6 Regulatory Agencies (NMFS, FWS, U.S. Army Corps of Engineers, CDFW, and
   7 California State Water Resources Control Board)·are·not completing their reviews. in a
   8 timely fashion, are not providing sufficient guidance to United, or it is clear that permits
   9 will not be issued and compliance with the ESA will notbe forthcoming, the Court will
  10 entertain appropriate motions to Join-or the· Court will involuntf,lrily join-any such
  11 Regulatory Agency at that time, or the Court will otherwise reconsider the balance it has
  12 struck.
  13                                               VII.
  14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the deadline
  15 for any of the parties to move for an award of attorneys' fees and costs pursuant to ESA
  16 section ll(g), 16 U.S.C. § 1540(g) is extended to 30 days from the entry ofthls Final
  17 Judgment. A party opposing s11chfees and ·costs shall have 14 days to tile any objections to
  18 that motion. The parties shall promptly meet and confer in a good faith attempt to resolve
  19 the issue of attorneys' fees and costs award without the need for motion(s) on this matter.
  20           There beingnojustreason for delay, the Clerk of the Court is hereby directed,
  21   pursuant to Rule 54(b) of the Federal Rules of Civil Procedure~ to enter this Final
  22 Judgment forthwith.
  23
  24 IT IS SO ORDERED.
  25
  26
  27                                                             DAVID 0. CARTER
  28                                                      UNITED STATES DISTRlCT JUDGE
                                                     11
                                              15                              EXHIBIT A
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 16 of 35 Page ID
                                       #:31413
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 1 of 17 Page ID
                                        #:31194




 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
II

12

13
         WISHTOYO FOUNDATION ET AL.,              Case No.: CV 16-3869-DOC (PLAx)
14
              Plaintiffs,
15
                                                  ORDER GRANTING IN PART
16
                                                  PLAINTIFF'S MOTION
              vs.
17                                                ATTORNEYS' FEES AND COSTS
         UNITED WATER CONSERVATION                [254]
18
         DISTRICT,
19            Defendant.
20

21

22

23

24

25

26

27

28

                                                                    EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 17 of 35 Page ID
                                       #:31414
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 2 of 17 Page ID
                                                           #:31195



               Before the Court is Plaintiffs Wishtoyo Foundation ("Wishtoyo") and Center for
 2     Biological Diversity's ("Center") (collectively, "Plaintiffs") Motion for Attorneys' Fees and
 3     Costs against United Water Conservation District ("United" or "Defendant"), pursuant to the
 4     Endangered Species Act ("ESA") section 11 (g), § 1540(g)(4 ).
 5             This case concerned the Vern Freeman Diversion Dam ("VFD") on the Santa Clara
 6     River ("River'') in Ventura County, California, and its impacts on endangered wildlife.
 7     Complaint ("Compl.'') (Dkt. 1) ~~ 1-2. On September 27, 2018, the Court entered a declaratory
 8     judgment that Defendant United's operation and maintenance of the fish ladder of the VFD,
 9     and United's diversion of water from the VFD, constituted unauthorized "take" of the District
1o     Population Segment of Southern California Steelhead ("Steelhead") in violation of section 9 of
11     the ESA, 16 U.S.C. § 1538 (Dkt. 212). 1 Plaintiffs now seek attorneys' fees and costs associated

12     with this Judgment.
13             I.       FACTS 23
14             Located in Ventura and Los Angeles counties, the Santa Clara River flows westward
15     frmn its headwaters in the San Gabriel Mountains, across the broad Santa Clara River valley
16     and expansive Oxnard Plain, to the Pacific Ocean. 4 The Vern Freeman Diversion Dam
17     ("VFD"), built in the late 1980s and early 1990s with federal funds, is a concrete diversion dam
18     spanning the width of the Santa Clara River at about 10.5 river miles from the Pacific Ocean. 5
19             Defendant United Water Conservation District ("United" or "Defendant") operates VFD.
20     Using a series of channels and gates, United can divert surface water from the River into
21

22

23
       1 The Judgment was subsequently amended by the Court, as noted below, but the Amended Judgment also declared that
24
       United's operation and maintenance of the fish ladder of the VFD, and United's diversion of water from the VFD, constituted
       unauthorized "take" of Steelhead (Dkt. 248).
25     2 Unless indicated otherwise, to the extent any of the facts in this Order are disputed, the Court concludes they are not

       material to the disposition of the Motions. Further, to the extent the Court relies on evidence to which the parties have
26     objected, the Court has considered and overruled those objections. As to any remaining objections, the Court finds it
       unnecessary to rule on them because the Couti does not rely on the disputed evidence.
27     3 The following facts are taken from the Court's September 23, 2018 Order including Findings of Fact and Conclusions of

       Law (Dkt. 209).
28     4
         Trial Exhibit List ("Trial") (Dkt. 178), Ex. 218 at 2.
       5
         Trial Ex. 245 Fig. 1.
                                                              17 -2-                                  EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 18 of 35 Page ID
                                       #:31415
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 3 of 17 Page ID
                                                          #:31196



       recharge basins (which in tum recharge aquifers in the Oxnard plain to increase the availability
 2     of groundwater) or into a piping system to the Pleasant Valley water district. 6
 3             VFD presents two notable obstacles to steelhead tnigration, especially for adults. First,
 4     United's diversion of water at VFD reduces the availability of water downstream for steelhead
 5     migration. 7 For instance, during dry summer months, a sandbar typically builds up at the mouth
 6     of the Santa Clara River estuary, which (along with other dry portions over the river) cuts off
 7     migratory access to the Santa Clara River to or from the ocean. 8 But when river flow levels
 8     increase during the wet season-typically December through April-a migration corridor can be
 9     created, and the sandbar can be breached, allowing steelhead to migrate upstream and
10     downstream (assuming there is sufficient water depth and height for the fish). 9 However,
11     United-by diverting water at VFD-artificially shortens the frequency and durations of
12     migration corridor periods, thereby reducing migration opportunities for steelhead. 10
13             Second, VFD is a bottleneck in the river; and the only way for adult steelhead swimming
14     upstream to pass VFD is to enter VFD's fish ladder, climb the ladder, and exit the ladder above
15     VFD, but it is difficult for adult steelhead to successfully pass through the fish ladder. 11 When
16     significant river flows pass over the crest ofVFD (often when flows are above 500 cubic feet
17     per second), steelhead are drawn to the flow falling below the crest, and they have difficulty
18     finding the entrances to the fish ladder, located on the extreme southern edge ofVFD. 12 In other
19     words, when there are significant flows of water over the crest, the fish ladder entrances (and
20     adjacent auxiliary pipe) do not emanate sufficient "attraction flows" (water flows that draw
21     steelhead to a particular location) to enable adult steelhead to find the fish ladder. 13 Thus, spill o
22     water over the VFD crest tends to attract steelhead toward the dam's face and can preclude
23

24     6  See generally Trial Ex. 218; Testimony of Anthony Emmert ("Emmert Test."), Dec. 15, 2017, Vol. 1; Testimony of Murray
       McEachron ("McEachron Test."), Dec. 18, 2017, Vol. 4. (When citing testimony for which the transcripts have not been
25
       produced for publication at this time, the Court will cite to the witness name, date, and volume number for that date.)
       7
          See, e.g., Biological Opinion at 45.
26     8
          TFS ~~ 35-37.
       9
          !d.; McEachron Test., Dec. 18, 2017, Vol. 4.
27     10
           See, e.g., Biological Opinion at 45.
       11
           See, e.g., id. at 47; TFS ~ 45.
28     12
           See, e.g., Biological Opinion at 37.
       !3 !d.


                                                             18 -3-                                 EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 19 of 35 Page ID
                                      #:31416
      Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 4 of 17 Page ID
                                      #:31197



       steelhead from finding the fish ladder entrances. 14 But, paradoxically, if United diverts more to

 2     reduce the spill flow, which makes it easier for adult steelhead to find the fish ladder, then less
 3     water is available to create a continuous migration corridor downstream. 15 In these ways, the

 4     structure and operation of VFD significantly hampers the migration of steelhead in the Santa

 5     Clara River to and from the Pacific Ocean.
 6                In 1997, a federal agency, the National Marine Fisheries Service ("NMFS"), listed

 7     Southern California Steelhead (a specific population of steelhead in Southern California) as an

 8     endangered species. 16 In 2008, after a multiyear consultation, NMFS issued a biological opinion,

 9     which concluded that VFD-by impeding the migration of Southern California Steelhead in the
10     Santa Clara River watershed (a significant steelhead population unit)-is likely to jeopardize the

11     continued existence of the Southern California Steelhead and to destroy or adversely modify its

12     critical habitat. 17 In this biological opinion, NMFS set forth "reasonable and prudent

13     alternatives" for United to implement in order to allow for (or approximate) unimpeded

14     steelhead migration. 18 These alternatives included: (1) physically modifying VFD' s
15     infrastructure to improve fish passage; and (2) reducing the diversion of water at VFD (in other

16     words, increasing the bypass of water downstream) to i1nprove the functioning of the steelhead

17     migration corridor downstream ofVFD. 19
18                NMFS expected that United would implement the Biological Opinion's reasonable and

19     prudent alternatives until 2011 (the period the Opinion was expected to cover); and then for the

20     time period after 2011 acquire an incidental take permit (an incidental take permit that allows an

21     activity to proceed even though it may result in the "incidental" taking of a species). 20 However,

22     the U.S. Bureau ofReclmnation (the federal agency that financed the construction ofVFD)
23     declined to adopt the Biological Opinion and United subsequently never acquired an incidental

24     take permit; but since 2009 United has been working itself and with NMFS towards a

25
       14
          See id.
26     IS fd. at 50.
       16
          See 62 Fed. Reg. 43937 (Aug. 18, 1997). TFS ~ 17.
27     17
          See Biological Opinion at 50, 66.
       18
          See id. at 67-78.
28     19   !d.
       20
            Transcript, Jan. 4, 2018, Vol. 2 ("D10V2") (Dkt. 187) at 35-36.

                                                                 19 -4-              EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 20 of 35 Page ID
                                       #:31417
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 5 of 17 Page ID
                                                             #:31198



       Conservation Plan, a work product that United must develop in order to apply for an incidental
 2     take permit under the ESA.2 1
 3                About eight years later, in 2016, Plaintiffs Wishtoyo Foundation ("Wishtoyo"), Ventura
 4     Coastkeeper ("Coastkeeper"), and Center for Biological Diversity's ("Center") (collectively,
 5     "Plaintiffs") brought this Endangered Species Act citizen suit against United, making allegations
 6     that parallel the conclusions reached by the federal government in the 2008 Biological
 7     Opinion-namely that VFD's water diversions and infrastructure harm or "take" steelhead by
 8     impeding migration; that United should physically modify VFD to improve steelhead passage;
 9     and that United should increase the bypass of water at VFD to improve steelhead migration. 22
10     Plaintiffs also brought an Endangered Species Act claim against United based on the alleged
11     impact of VFD' s water diversions on the migration habitat of endangered Southwestern Willow
12     Flycatcher, a songbird that migrates to areas adjacent to VFD. 23 The federal government did not
13     intervene in this action.
14                II.      PROCEDURAL HISTORY
15                On June 2, 2016, Plaintiffs filed suit, alleging the unauthorized take of four endangered
16     species. See generally Com pi (Dkt. 1). On June 16, 2017, the parties stipulated to the dismissal
17     of Plaintiffs' second and third claims, which dealt with the Least Bell's Vireo and Western
18     Yellow-Billed Cuckoo. See Order Dismissing with Prejudice Plaintiffs' Second and Third
19     Claims (Dkt. 45). Plaintiffs two remaining claims were: (1) Unauthorized Take ofSteelhead in
20     violation of section 9 of the ESA, 16 U.S.C. § 1538; and (2) Unauthorized Take of Flycatcher
21     in violation of section 9 of the ESA, 16 U.S.C. § 1538. Com pl. ~~ 88-92, 105-11. Plaintiffs
22     sought declaratory and injunctive relief for both claims. !d. at 51.
23                On Septetnber 23, 2018, the Court issued its Order re: Motions in Limine; Order
24     Denying Without Prejudice Plaintiffs' Conditional Motion for Joiner and Motion to Dismiss for
25     Failure to Join; Order Denying as Moot Plaintiffs' Renewed Motion for Preliminary Injunction;
26     and Findings of Fact and Conclusions of Law Holding That Plaintiffs Are Entitled to

27
       21   See id.; McEachron Test., Dec. 18,2018, Vol. 4; Emmert Test., Dec. 15,2017, Vol. 1; 16 U.S.C. § 1539(a)(l)(B).
28     22
            See generally Complaint (Dkt. 1).
       23
            See id.

                                                                20-5-                                  EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 21 of 35 Page ID
                                      #:31418
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 6 of 17 Page ID
                                       #:31199



       Declaratory and Injunctive Relief on their Claim for Take of Southern California Steelhead, but
 2     Not on Their Claim for Take of Southwestern Willow Flycatcher (Dkt. 209). Consistent with its
 3     Findings of Fact and Conclusions of Law, the Court entered Judgment and a Pennanent
 4     Injunction (Dkt. 212) on September 27, 2018. The Court entered an Amended Judgment and
 5     Permanent Injunction (Dkt. 219) on October 4, 2018.
 6            On December 1, 2018, pursuant to Defendant's Motion to Alter Judgment (Dkt. 233)
 7     and Plaintiffs' Notice of Non-Opposition to the Motion to Alter Judgment (Dkt. 245), the Court
 8     entered a final Amended Judgment and Permanent Injunction (Dkt. 248). The Court's final
 9     Amended Judgment and Permanent Injunction mandated that United take actions or cease
Io     action pertaining to water diversion, monitoring and adaptive management, long term fish
II     passage infrastructure, interim fish passage infrastructure, trapping, and compensatory
I2     measures, as well as requiring periodic Compliance Reports, ongoing monitoring by Special
I3     Master Judge James L. Smith (Ret.), and the Court's retention of jurisdiction of the matter for
14     the purposes of enforcing the Permanent Injunction (Dkt. 248).
IS            Defendants filed the First Compliance Report (Dkt. 232) on October 26, 2018 and the
I6     Second Compliance Report (Dkt. 274) on February 1, 2019 in accordance with this Court's
I7     Amended Judgment. Special Master Judge Smith filed a Report on Compliance Reports 1 and 2
I8     (Dkt. 283) on February 21, 2019, recotntnending that the Court accept and approve the First
19     and Second Compliance Reports. The Court issued an Order Accepting and Approving the First
20     and Second Compliance Reports (Dkt. 284) on February 22,2019.
21            On, January 9, 2019, Plaintiffs filed the instant Motion for Attorneys' Fees and Costs
22     ("Motion") (Dkt. 254 ), along with declarations in support (and associated exhibits) by: Chris
23     Hammersmark; Drevet Hunt, D. Cooper, K. Schmidt; Jodene Issacs; Stephanie Oxley; Naomi
24     Melver; Danielle Rathje; Anthony Barnes; John Buse; Christopher Sproul; Fredric Evenson;
25     Molly Coyne; Dawn Edberg; Geneva Thompson; Jason Weiner; Patricia Linn; and Heather
26     Kryczka (Dkts. 255-273,277-280, 282). On February 4, 2019, Defendant United opposed the
27     Motion ("Opposition") (Dkt. 275) and made evidentiary objections. Plaintiffs replied ("Reply")
28     (Dkt. 276) on February 17, 2019 with additional declarations (Dkt. 277-80, 282) and opposed

                                                  21   -6-                         EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 22 of 35 Page ID
                                       #:31419
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 7 of 17 Page ID
                                                             #:31200



       Defendant's evidentiary objections (Dkt. 281) on February 18,2019. Defendant made
 2     evidentiary objections to the new evidence submitted on reply by Plaintiffs in support of the
 3     Motion (Dkt. 285) on February 26, 2019. The Court heard oral arguments on the Motion on
 4     March 4, 2019.
 5              III.     LEGAL STANDARD
 6              A. Attorney Fees under the ESA
 7              Under the Endangered Species Act ("ESA"), in connection with a citizen suit, a court
 8     "may award costs of litigation (including reasonable attorney and expert witness fees) to any
 9     party, whenever the court determines such award is appropriate." 16 U.S. C. § 1540(g)(4 ).
IO     When interpreting cotnparable fee shifting statutes, the Supreme Court has determined that "the
II     term 'appropriate' tnodifies but does not completely reject the traditional rule that a fee
I2     claitnant must 'prevail' before it may recover attorney's fees." Ruckelshaus v. Sierra Club, 463
13     U.S. 680, 686 (1983). "Since '[t]he attorney's fees provisions ofthe ESA and the Civil Rights
14     Act of 1964 likewise have a common purpose,' courts 'apply to the ESA the civil rights
I5     standard for awarding fees to prevailing parties.'" S. Yuba River Citizens League and Friends of
16     River v. Nat'! Marine Fisheries Serv., No. S-06-2845-LKK (JFMx), 2012 WL 1038131, at *2
17     (March 27, 2012) (quoting Marbled Murrelet v. Babbitt, 182 F.3d 1091, 1095 (9th Cir. 1999),
I8     cert denied 528 U.S. 1115 (2000)). Accordingly, awarding attorney's fees to plaintiffs who
19     brought suit under the ESA is allowable where plaintiffs have shown some success on the
20     merits. See Ruckelshaus, 463 U.S. at 684.
21              Additionally, some district courts have required a plaintiff to have made a "substantial
22     contribution'' to the goals of the ESA to seek attorneys' fees. SeeS. Yuba River Citizens League
23     and Friends of River, 2012 WL 103 8131, at *3 (citations omitted). It is unclear whether the
24     Ninth Circuit has abandoned "substantial contribution" as a requirement for plaintiffs seeking
25     attorneys' fees under the ESA. 24
26
       24
          "The 'substantial contribution' requirement was set forth in Carson-Truckee Water Conservancy Dist. v. Sec'y of the
27     Interior, 748 F.2d 523, 524 (9th Cir.I984 ), which was later overruled on other grounds by Marbled Murrelet I82 F.3d I 091
       at I 094-95 (9th Cir.I999). The Ninth Circuit has not decided whether the Carson- Tucker substantial contribution
28     requirement has been abandoned. See e.g., Envtl. Prot. Info. Ctr. v. Pac. Lumber Co., I 03 Fed. Appx. 627, 629 (9th
       Cir.2004) ('We need not resolve this doctrinal dispute, because [the] motion for attorneys fees satisfied both standards.'). In
                                                                22 _7_                                    EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 23 of 35 Page ID
                                      #:31420
      Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 8 of 17 Page ID
                                      #:31201



                B. Attorney Fees Standard
 2              "It is the plaintiffs burden to show both that the hourly fee requested is reasonable, and

 3     that the nutnber of hours spent is reasonable." S. Yuba River Citizens League and Friends of
 4     River v. Nat'! Marine Fisheries Serv., No. S-06-2845-LKK (JFMx), 2012 WL 1038131, at *2
 5     (March 27, 2012) (citing Hensley v. Eckerhart, 461 U.S. 424,434 (1983)). "The most useful
 6     starting point for determining the amount of a reasonable fee is the number of hours reasonably
 7     expended on the litigation multiplied by a reasonable hourly rate." Hensley, 461 U.S. at 433. A
 8     court should exclude from the initial fee calculation "hours that were not 'reasonably
 9     expended."' I d. at 434.
1o              A district court "has a great deal of discretion in determining the reasonableness of the
11     fee." In re Smith, 586 F.3d 1169, 1173 (9th Cir. 2009) (quoting Gates v. Deukmejian, 987 F.2d
12     1392, 1398 (9th Cir. 1992)). Where "a voluminous fee application is filed in exercising its
13     billing judgment the district court is not required to set forth an hour-by-hour analysis of the fee
14     request.'' Gates, 987 F.2d at 1399. In those instances, "the district court has the authority to
15     make across-the-board percentage cuts ... in the number of hours claimed ... as a practical
16     means of trimming the fat from a fee application." In re Smith, 586 F.3d at 1174 (quoting
17     Gates, 987 F.2d at 1399). However, cutting a large percentage of the fee request "has been
18     criticized when etnployed in cases where the fee applications at issue involved substantial
19     amounts of money and where district courts failed adequately to articulate their reasons for
20     selecting specific percentage deductions." Gates, 987 F.2d at 1399. "[T]he district court can
21     impose a small reduction, no greater than 10 percent-a 'haircut'-based on its exercise of
22     discretion and without a more specific explanation." Moreno v. City of Sacramento, 534 F.3d
23     1106, 1112 (9th Cir. 2008). "Though a small reduction of fees necessitates only 'cursory
24     explanation,' anything more disparate requires 'a more specific articulation of the court's
25     reasoning."' In re Smith, 586 F.3d at 1174 (quoting Moreno, 534 F.3d at 1111).
26

27

28     recent cases, the Ninth Circuit has omitted the 'substantial contribution' requirement from its attorneys' fees analysis." S.
       Yuba River Citizens League and Friends of River, 2012 WL 1038131, at *3.
                                                                 23 _8_                                    EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 24 of 35 Page ID
                                      #:31421
       Case 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 9 of 17 Page ID
                                       #:31202



                IV.      DISCUSSION
 2              Plaintiffs initially requested $3,131,597.40 in attorneys' fees and $290,616.26 in costs
 3     for a total of$3,422,213.66. Mot. at 23. In their Reply, Plaintiffs requested $3,199,907.97 and
 4     $197,328.76. See Reply.
 5                 A. Plaintiffs' Entitlement to Attorneys' Fees
 6              The Court finds that Plaintiffs are entitled to attorneys' fees under 16. U.S.C. §
 7     1540(g)(4 ). Plaintiffs received a declaratory Judgment from this Court that Defendant's
 8     operation of the VFD constituted authorized "take" of the District Population Segment of
 9     Southern California Steelhead ("Steelhead") in violation of section 9 of the ESA, 16 U .S.C. §
10     1538 (Dkt. 248). Plaintiffs thus succeeded on their first claim for relief, see Compl. at 42-46,
11     and can be considered the prevailing party as to the first claim. Plaintiffs acknowledge that they
12     did not prevail on claims 2-4, including their claim for take of Flycatcher, and only seek fees
13     for time spent on claim 1. Mot. at 1 n.1. Defendant United does not dispute that Plaintiffs are
14     entitled to attorneys' fees, instead arguing that the Court should reduce Plaintiffs' fee request.
15     Opp'nat 1-2.
16             To the extent that the "substantial contribution" standard applies, Plaintiffs have made a
17     substantial contribution to the goals of the ESA in bringing and succeeding on their first claim.
18     Section 9 of the ESA makes it unlawful for any person to "take" any species listed as
19     endangered25 under the ESA, absent specific exceptions. 16 U.S.C. § 1538(a)(1)(B). Plaintiffs
20     brought this lawsuit to prevent the ongoing, authorized taking of Steelhead by United. See
21     generally Compl. Plaintiffs not only received a favorable ruling from the Court, but the Court
22     also entered an expansive pennanent injunction with respect to the VFD, requiring United to
23     create new infrastructure (Dkt. 248). Cf Carson-Truckee Water Conservancy Dist., 748 F.2d at
24     526 (affirming district court's determination that the party's participation did not substantially
25     contribute to the ESA goals because the issue at hand was narrow, and the government had
26     already raised and litigated the issue before the party intervened). Thus, Plaintiffs substantially

27
       25In the Court's Order Granting in Part Plaintiffs' Motion for Summary Judgment, the Court relied on the National Marine
28     Fisheries Service's definition ofSteelhead to determine that Steelhead qualifies as an endangered species for purposes ofthe
       ESA (Dkt. 128 at 17-18).                             ..

                                                               24-9-                                    EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 25 of 35 Page ID
                                      #:31422
       ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 10 of 17 Page ID
                                       #:31203



       contributed to the goals of section 9 of the ESA, 16 U.S.C. § 1538 in preventing a further taking
 2     of Steelhead, and Plaintiffs are accordingly entitled to attorneys' fees under 16 U.S.C. §
 3     1540(g)(4 ).
 4               B. The Fee Amount
 5             Plaintiffs seek a total fee amount based on their calculated lodestar. See generally Mot.
 6     United disputes the fee amount for numerous reasons as outlined in its Opposition, and asks the
 7     court to award no more than $2,105,048.92 in attorneys' fees, a reduction in Plaintiffs' initial
 8     fee request of $1 ,026,548.48. See generally Opp 'n. The Court addresses Plaintiffs' fee
 9     calculations and the disputed amounts in tum.
10                    1. Plaintiffs' Lodestar
11            Plaintiffs' Motion sought a lodestar of $3,131597.40. Declaration of Christopher Sproul
12     in Support of Plaintiffs' Motion for Attorneys' Fees and Costs ("Sproul Decl.") (Dkt. 263) at 4;
13     see also Sproul Decl. Ex. 1 (264). Plaintiffs lodestar is based on the time spent on the instant
14     litigation by each attorney and paralegal, multiplied by the hourly rate for each attorney and
15     paralegal, after taking into account billing cuts. Sproul Decl. Ex. 1.
16            A court calculates the lodestar figure by "multiplying the number of hours reasonably
17     expended on the litigation times a reasonable hourly rate." Davis v. City & Cty. of San
18     Francisco, 976 F.2d. 1536, 1541 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d
19     345 (1993) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)); see also Hensley, 461 U.S. at
20     433 C'[t]he most useful starting point for determining the amount of a reasonable fee is the
21     number of hours reasonably expended on the litigation multiplied by a reasonable hourly
22     rate."). A court may then '"increase or reduce the presumptively reasonable lodestar fee" based
23     on a number of factors. Cunningham v. Cty. of Los Angeles, 879 F.2d 481,484 (9th Cir. 1988).
24     A court should exclude from the initial fee calculation "hours that were not 'reasonably
25     expended."' Hensley, 461 U.S. at 434. A court may also credit a party with fewer hours ifthe
26     titne claimed is "excessive, redundant, or otherwise unnecessary." Hensley, 461 U.S. at 434.
27     Other factors that may reduce the hours "deemed reasonable" include: "(1) the overstaffing of a
28     case or a demonstration of exceptional skill and efficiency; and (2) the relative novelty and

                                                                                    EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 26 of 35 Page ID
                                       #:31423
        ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 11 of 17 Page ID
                                                              #:31204



       complexity of the issued raised." Cunningham, 879 F.2d at 485 (citing Hensley, 461 U.S. at
 2     434).
 3               Given the cotnplexity and time-consuming nature of this case, as well as the diligence
 4     and expertise of Plaintiffs' counsel, the Court finds Plaintiffs' overall lodestar reasonable,
 5     subject to deductions as noted below. Plaintiffs filed the Complaint in this case on June 6, 2016
 6     (Dkt. 1), engaging in active, contentious litigation for more than two years. To achieve success
 7     on the merits of Plaintiffs' first claim, for take of Steelhead, Plaintiffs' counsel engaged in
 8     necessary, time-intensive tasks, including: gathering a robust evidentiary record involving
 9     extensive discovery; litigating 15 pre-trial and 3 post-trial motions; preparing for and engaging
10     in 11 days of trial; and engaging with Defendant and the Special Master following trial
11     regarding the Judgtnent and ongoing compliance. Mot. at 13-16; Sproul Decl. at 4, 8-27;
12     Declaration of Jason Weiner (Dkt. 269) ("Weiner Decl.") at 9-19. Throughout the litigation,
13     Plaintiffs' counsel attempted to minimize the hours spent on the action by pursuing request for
14     admission responses, creating stipulations to resolve case management matters, and making
15     meaningful efforts toward settlement. Mot. at 16.
16               Moreover, Plaintiffs have provided a reasonable discount of the total hours spent
17     litigating the action. Plaintiffs' counsel spent 7,048.20 hours litigating the action, 26 but have
18     reduced their billable hours to reflect billing judgment, and instead seek to recover for 5,23 9. 73
19     billable hours of work. Sproul Decl. at 4; Sproul Decl. Ex. 1 at 2. In reducing their hours to
20     reflect billing judgment, Plaintiffs' counsel seek a lodestar representing approximately 75% of
21     their stated hours spent on the case. In light of the complexity of the instant case, the success on
22     the tnerits of the Steelhead claim in line with the goals of the ESA, and Plaintiffs' counsel's
23     reduction in their billing hours, the Court finds the lodestar of 5,23 9. 73 hours with a total fee
24     request of$3,131,597.40 reasonable, subject to discounts as noted below.
25

26

27     26 Plaintiffs' attorney fee calculations include time spent on paralegal tasks. As explained in further detail below, the Court

       finds the inclusion of reasonable hours spent on paralegal tasks reasonable, as the Supreme Court has held that attorney fee
28     awards may include compensation for work of paralegals at market rates. See Missouri v. Jenkins by Agyei, 491 U.S. 274
       (1989).
                                                                                                           EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 27 of 35 Page ID
                                      #:31424
       ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 12 of 17 Page ID
                                       #:31205



                     2. Fees Related to Non-Prevailing Claim
 2            United objects to billing entries totaling 33.3 hours, or $20,129.30, arguing these entries
 3     relate to the Flycatcher claim on which Plaintiffs did not prevail Opp 'n at 3 (citing Declaration
 4     of Shawn M. Ogle ("Ogle Decl.") ~~ 6, 8, 12, 30, 33; citing Exhs. 1, 3, 12, 13). Plaintiffs'
 5     Reply concedes that some but not all of the time entries were related to the Flycatcher claim on
 6     which they did not prevail, but maintains that some of the entries were related to the prevailing
 7     Steelhead claim. Reply at 14.
 8            The Court concurs with United's objection to such time entries, and accordingly reduces
 9     Plaintiffs' attorney fees request by $20,129.30. As highlighted in orange in the exhibits to the
10     Ogle Declaration, the time entry descriptions for the 33.3 hours relate to the Flycatcher claims,
11     on which Plaintiffs concede they do not prevail. See Ogle Decl., Exhibits 1-13; see, e.g., Ogle.
12     Decl., Ex. 2 at 116 ("Call and e-mail messages with Dawn Edberg concerning preparation of
13     exhibits for motion in limine to exclude some testimony from United's flycatcher experts").
14                   2. Excessive and Duplicative Intra-Office Communication
15            United next argues that Plaintiffs' counsel did not make a meaningful effort to reduce
16     their time for work performed by several attorneys on tasks, and argues for a reduction for
17     intraoffice correspondence totaling 583, or approximately $310,342.77 based on the rates
18     requested by Plaintiffs. Opp'n at 5. Plaintiffs maintain their hours should not be reduced due to
19     intraoffice correspondence because they exercised billing judgment by cutting or reducing time
20     entries and cutting many hours spent on internal attorney communications. Reply at 5-6.
21            The Ninth Circuit has noted that "lawyers are not likely to spend unnecessary time on
22     contingency fee cases ... [t]he payoff is too uncertain, as to both the result and the amount of the
23     fee." Moreno, 534 F.3d at 1112. Accordingly, "[b]y and large, the court should defer to the
24     winning lawyer's professional judgment as to how much time he was required to spend on the
25     case." Jd. at 1112. Additionally, courts have declined to reduce hours "simply because
26     [plaintiffs' attorneys] kept each other informed about the case and double-checked each other's
27     work; indeed, many motions this Court denies would have benefitted from a second read and
28     more strategizing by the attorneys involved." Charlebois v. Angels Baseball LLP, 993 F. Supp.

                                                                                     EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 28 of 35 Page ID
                                      #:31425
       ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 13 of 17 Page ID
                                       #:31206



       2d 1109, 1125 (C.D. Cal. 2012). See also Doe v. Prudential Insurance Co., 258 F. Supp. 3d
 2     1089, 1096 (C.D. Cal. 20 17) ("It is not uncommon and indeed is often necessary for several
 3     attorneys to review the same Court order, or for several attorneys to edit the same document.
 4     This is simply a form of collaboration.").
 5             Here, the Court does not find the hours of Plaintiffs' counsel unreasonably duplicative.
 6     Defendant cites multiple intraoffice communications in Plaintiffs' counsels' records. Opp'n at
 7     6-8. Yet in a case stretching for more than two years, and including counsel from multiple
 8     nonprofit organizations, it is reasonable that the team of attorneys conferred relatively often so
 9     as to ensure proficiency and consistency in all pleadings before the Court. See Reply at 7-8. As
1o     noted in Plaintiffs' Reply Declarations, 1nultiple attorneys were needed to sort through
11     extensive docu1nent productions associated with the case, as well as to prepare strategic factual
12     and legal arguments. See, e.g., Sproul Reply Decl. at 8-10. The Court thus rejects United's
13     argument regarding duplicative hours, and declines to reduce Plaintiffs' counsels' lodestar
14     based on duplication.
15                    3. Fees for Paralegal Work and Litigation Support Tasks
16             United argues that the Court should remove Plaintiffs' hours billed for administrative
17     tasks at attorneys' rates, or, in the alternative, that the Court should compensate such work at a
18     paralegal rate of$200.00 per hour. Opp'n at 9-12. Plaintiffs' counsel argues courts compensate
19     for clinical and paralegal work that directly supports substantive litigation. Reply at 9-11.
20             The term "reasonable" attorney fee includes compensation of the work of paralegals.
21     Missouri v. Jenkins by Agyei, 491 U.S. 274, 285 ( 1989). How paralegal-type work is valued is a
22     more difficult question, but courts "have consistently looked to the marketplace as our guide to
23     what is 'reasonable.') Missouri, 491 U.S. at 285. Additionally, "even purely clerical or
24     secretarial work is compensable if it is customary to bill such work separately." Trustees of
25     Canst. Indus. & Laborers Health & Welfare Trust v. Red/and Ins. Co., 460 F.3d 1253, 1257
26     (9th Cir. 2006). Still "non-legal work may command a lesser rate." Missouri, 491 U.S. at 288
27     n.10.
28

                                                                                    EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 29 of 35 Page ID
                                      #:31426
        ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 14 of 17 Page ID
                                        #:31207



                  Here, most of the time entries at issue appear to be for clerical work, including
 2     formatting motions, arranging for courtesy copies, and calling the court clerk. See Ogle Decl.
 3     (relevant time entries highlighted in red); see, e.g., Declaration of Heather Kryczka ("Kryzcka
 4     Decl'') (Dkt. 271) Ex. 1; Declaration of Molly Coyne ("Coyne Decl.") (Dkt. 266) Ex. 1. While
 5     the billing rates should be reduced for these tasks, even "purely clerical or secretarial work is
 6     compensable." Trustees, 460 F.2d at 1257. The Court accordingly reduces the rates of all
 7     attorneys, with the exception of Christopher Sproul, for these tasks to half of the paralegal rate
 8     for each attorney, as reasonably suggested by Plaintiffs' counsel. Sproul Reply. Decl. at 11-12.
 9     As Plaintiffs' counsel argued during oral argument, the majority of lead counsel's time at issue
IO     was spent on substantive, not clerical, tasks. See Sproul Reply Decl. Of the $33,919.20 of
II     billable hours of Christopher Sproul that United argues are clerical, the Court finds only
I2     $5,071.25 of that titne to be clerical. Thus, $28,847.95 should not be deducted from the overall
13     lodestar.
14                Billing all such entries at a clerical rate, the Court reduces Plaintiffs' total fees lodestar
15     as requested by United with the exception of $28,84 7.95 ;27 accordingly, the Court reduces
I6     Plaintiffs' fees by $173,757.23.
I7                         4. Hours of Jason Weiner
I8                United argues that the reasonable hourly rate for Wishtoyo counsel Jason Weiner is
19     substantially less than $600 per hour. Opp'n at 13-14. United also argues that Plaintiffs should
20     not recover fees for time Weiner spent as a representative of Wishtoyo or as a liaison between
21     Plaintiffs and outside trial counsel, and that Plaintiffs should not recover for time Weiner spent
22     communicating with NMFS. !d. at 13. Plaintiffs argue that Weiner has been active litigation
23     counsel and all time billed for by Weiner is recoverable. Reply at 11-14.
24                The Court finds that Weiner's billed time is recoverable by Plaintiffs' counsel. Courts
25     should not award fees if "in-house counsel are not actively participating (e.g., acting only as
26     liaison)," yet there is a "modem trend toward providing reasonable fees based on the market
27

28
       27
            United requested a reduction of$202,605.18. Opp'n at 9-12.

                                                               29-14-                      EXHIBIT B
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 30 of 35 Page ID
                                      #:31427
       ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 15 of 17 Page ID
                                       #:31208



       rate when 'a party is represented by both private counsel and in-house counsel who actively
 2     participate in the preparation of the case.'" Milgard Tempering, Inc. v. Selas Corp. ofAmerica,
 3     761 F.2d 553, 558 (9th Cir. 1985) (citing B-E-C-K Constructors v. State Dept. ofHwys., 604
 4     P.2d 578, 585 (Alaska 1979)). Weiner served as primary co-counsel throughout the instant
 5     litigation, actively participating in the life of the case, and Plaintiffs may accordingly se~l< fees
 6     for Weiner's time. Sproul Reply Decl. Ex. 2; Weiner Decl. 9-19. Additionally, Plaintiffs may
 7     lawfully seek fees for Weiner's time communicating with NFMS, as well as assisting with the
 8     preparation of expert reports. See, e.g., Pierce, 905 F. Supp. 2d at 1031, 1034-35.
 9                    5. Hourly Rates of Plaintiffs' Counsel
1o              United next argues that Plaintiffs' fee request should be reduced based on the hourly
11     rates, arguing that the hourly rate for Weiner is not reasonable, that the hourly rates for first-
12     year attorneys is excessive, and that Plaintiffs seek rates for years of experience that attorneys
13     did not have when they billed the time in question. Opp'n at 13-20. Plaintiffs counter that the
14     claimed hourly rates are reasonable and that they claim appropriate 20 18-based rates. Reply at
15     15-21.
16              Courts have made upward adjustments for public interest attorneys, acknowledging that
17     "compensation received several years after the services were rendered ... is not equivalent to
18     the same dollar amount received reasonably promptly as the legal services are performed, as
19     would normally be the case ... ."Missouri, 491 U.S. at 283. Paying counsel at a uniform rate
20     takes into account inflation, and "applying current rates across the board boasts distinct,
21     practical advantages." Miller v. Holzmann, 575 F. Supp. 2d 2, 19 (D.D.C. 2008), vacated in
22     part on other grounds, 786 F. Supp. 2d 10 (D.D.C. 2011). Here, Plaintiffs' counsel spent more
23     than two years litigating the case, risking no payment at all in the event that they were
24     unsuccessful. The 20 18-based rates for Plaintiffs' counsel are thus appropriate.
25              Additionally, the rates billed for Weiner and for junior counsel Thompson, Kryczka, and
26     Coyne are reasonable. With respect to Weiner, Plaintiffs have demonstrated that courts in the
27     Central District have awarded attorneys with comparable experience a similar rate to $600 per
28     hour, and thus finds Weiner's hourly rate compensable. See Sproul Reply Decl. at 10-11

                                                     30-15-                            EXHIBIT 8
     Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 31 of 35 Page ID
                                      #:31428
       ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 16 of 17 Page ID
                                       #:31209



       (noting fee awards of attorneys with approximately 10 years of experience as similar to $600
 2     per hour). The Court also finds that Plaintiffs' junior counsel are entitled to the rates they would
 3     receive as third-year lawyers, as of 2018, and thus finds their rates reasonable. See Reply at 21.
 4                    6. Travel Time
 5            United argues that Plaintiffs should not receive fees associated with travel time. Opp'n at
 6     20. Plaintiffs maintain that time spent traveling for necessary court appearances is
 7     compensable. Reply at 14. The Court finds that the fees incurred for travel time should be
 8     reduced by half the attorneys' reasonable hourly rates, in keeping with other courts in this
 9     Circuit. See In re Washington Public Power Supply System Securities Litigation, 19 F.3d 1291,
10     1298-99 (9th Cir. 1994); S. Yuba River Citizens League & Friends of the River, 2012 WL
11     1038131, at *5. The Court thus makes a total reduction in Plaintiffs' lodestar of$14,736.62 for
I2     travel time.
I3                    7. Attorneys' Fees Regarding Preparation of this Motion
14            Plaintiffs also seek additional fees for additional hours incurred since the filing of their
15     Motion. Reply at 22. The Court declines to award additional fees spent as a result of the
16     attorneys' fees Motion itself.
17                    8. Total Fees
18            The Court REDUCES Plaintiffs' lodestar by $20,129.30 for hours related to a non-
19     prevailing claim, by $173,757.23 for hours performed on clerical work, and $14,736.62 for
20     hours spent on travel time. Subtracting these fees from the total lodestar of $3,131 ,597.40, the
2I     Court A WARDS Plaintiffs' counsel $2,922,974.25 in fees.
22            C. Plaintiffs' Costs
23            In the Motion, Plaintiffs' counsel sought $290,616.26 in costs. Mot. at 23. United did not
24     challenge the $290,616.26 requested as costs. Opp'n at 2. Additionally, as documented in
25     Plaintiffs' Reply, Plaintiffs' have incurred an additional $6,712.50 in costs based on the
26     assistance of their expert, Chris Hamtnersmark, assisting Plaintiffs in evaluating technical
27     tnaterials concerning VFD fish passage alternatives as part of Plaintiffs and United's work
28     attempting to secure an agreement about alternatives. Reply at 21; Sproul Reply Decl. at 3;

                                                                                      EXHIBIT 8
 Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 32 of 35 Page ID
                                   #:31429
    ase 2:16-cv-03869-DOC-PLA Document 288 Filed 03/05/19 Page 17 of 17 Page ID
                                                #:31210



     Weiner Reply Decl. at 6. The Court finds the request for costs reasonable, and GRANTS
 2   Plaintiffs' Motion with respect to $297,328.76 in costs.
 3          D. Dispersal of Attorneys' Fees
 4          In the Motion, Plaintiffs suggest that United be ordered to tender payments in three
 5   installments: costs plus one-third of Plaintiffs' fees within 30 days of the date of this Order;
 6   another one-third of Plaintiffs' fees by January 31, 2020; and the final one-third of Plaintiffs'
 7   fees by January 31, 2021. Mot. at 23. During oral argument, United indicated that it does not
 8   oppose this schedule for payment. The Court ADOPTS the above schedule for payment.
 9          V.     DISPOSITION
10          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART
11   Plaintiffs' Motion for Attorneys' Fees and Costs.
12          The Court A WARDS Plaintiffs' counsel $2,922,974.25 in fees and $297.328.76 in costs
13   against Defendant United.
14

15   DATED: March5,2019
16
                                                                DAVID 0. CARTER
17
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                                                   EXHIBIT 8
  Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 33 of 35 Page ID
                                   #:31430
 Ca 2:16-cv-03869-DOC-PLA Document 243  Filed 11/29/18 Page 1 of 3 Page ID #:27255



     Christopher A. S2roul (Cal. Bar No. I26398)
 I   Molly Cgyne (Cal. Bar No. 312914)
     Heather Kryczka (Cal. Bar No. 314401)
 2   Environmental Advocates
     513 5 Anza Street
 3   San Francisco, California 94121
     Telephone: (415) 533-3376
 4   Facsimile: (41~358-5695
     Email: csproul enviroadvocates.com
 5   Email: mcoyne enviroadvocates.com
     Email: heather enviroadvocates.com
 6
 7   Jason Weiner (Cal. Bar No. 259264)
     Geneva EB Thompson (Cal. Bar No. 315725)
 8   Wishtoyo Foundation and its Ventura Coastkeeper Program
     9452 Telephone Road #432
 9   Ventura, CA 93004
     Telephone: (805) 823-3301
IO   Facsimile: (805) 258-5107
     Email: jweiner. venturacoastkeeper@wishtoyo .org
II   Email: gthompson@wishtoyo.org
I2
     Attorn~_ysfor Plaintiffs
I3   WISHTOYO FOUNDATION and CENTER FOR BIOLOGICAL DIVERSITY
     Additional Counsel Listed on Next Page
I4
I5                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
I6
     WISHTOYO FOUNDATION, CENTER                   Case No: 2:16-cv-03869-DOC-PLA
I7   FOR BIOLOGICAL DIVERSITY, and
     VENTURA COASTKEEPER, a program
I8   ofWISHTOYO FOUNDATION,                        ORDER FOR EXTENSION OF
                                                   DEADLINE FOR MOTION FOR
19                      Plaintiffs,                ATTORNEYS FEES AND COSTS
                  V.                               AND NOTICE OF APPEAL [242]
20
     UNITED WATER CONSERVATION
2I   DISTRICT,
22                       Defendant.
23
24
25
26
27
28

                                          33                         EXHIBIT C
  Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 34 of 35 Page ID
 Ca 2:16-cv-03869-DOC-PLA Document #:31431
                                   243 Filed 11/29/18 Page 2 of 3 Page ID #:27256



     Additional Counsel for Plaintiffs
 1
     John Buse (Cal. Bar No. 163156)
 2   Center for Biological Diversity
      1212 Broadway, St. #800
 3   Oakland, CA 94612
     Telephone: (415) 844-7100
 4   Facsimile: (415) 844-7150
     jbuse@biologicaldiversity .org
 5
     Patricia Linn (Cal. Bar No. 2530 15)
 6   Law Office of Patricia Linn
     115 Oakdale A venue
 7   Mill Valley, CA 94941
     Telephone: (415) 388-2303
 8   Email: patricia! inn 19@gmail.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            34                   EXHIBIT C
  Case 2:16-cv-03869-DOC-PLA Document 298 Filed 04/03/19 Page 35 of 35 Page ID
                                    #:31432
 C e 2:16-cv-03869-DOC-PLA Document 243  Filed 11/29/18 Page 3 of 3 Page ID #:27257




 1         Plaintiffs and the Defendant have stipulated to the following: the deadline set by
 2   Federal Rule of Civil Procedure 54 and Local Rule 54-10 for any of the parties to move
 3   for an award of attorneys fees and costs pursuant to Endangered Species Act section
 4   11(g), 16 U.S.C. § 1540(g) is extended to January 9, 2019 and pursuant to Federal Rule
 5   of Civil Procedure 58( e), the motion shall have the same effect under Federal Rule of
 6   Appellate Procedure 4(a)(4) as a timely motion under Rule 59 such that the time to file an
 7   appeal runs for all parties from the entry of the order disposing of the motion for an
 8   award of attorneys' fees and costs, or the entry of the order disposing of the last motion
 9   identified in Federal Rule of Appellate Procedure 4(a)(4), whichever is later.
10
11
12
     Pursuant to stipulation, IT IS SO ORDERED.
13
14   Dated: November 29, 2018
                                                   Davtd 0. Carter
15                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROPOSED ORDER                                              CASENO.   l~~IWlf~-PLA
                                              35   1
